Citation Nr: 0919631	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the cervical spine.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to the service-connected disability of scar, shell 
fragment wound of the right thigh and buttocks with retained 
foreign body. 

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to the service-connected disability of scar, shell 
fragment wound of the left thigh with retained foreign body.

4.  Entitlement to an evaluation in excess of 30 percent for 
instability of the right knee with surgical and fragment 
wound scar.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritis of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision, which 
increased the evaluation of the Veteran's service-connected 
instability of the right knee with surgical and fragment 
wound, scar from 10 percent to 20 percent, effective November 
14, 2001; denied service connection for peripheral neuropathy 
of the right and left lower extremities; denied service 
connection for residuals of a fracture of the cervical spine; 
and continued an evaluation of 10 percent for service-
connected arthritis of the right knee.

The Board notes that the RO increased the evaluation of the 
Veteran's service-connected instability of the right knee 
with surgical and fragment wound, scar to 30 percent, 
effective November 14, 2001, in the June 2006 supplemental 
statement of the case (SSOC).

In February 2009, a videoconference hearing was held before 
the undersigned Veterans Law Judge at the Cleveland, Ohio RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board notes that the record shows that the RO previously 
disallowed service connection for residuals of fractures of 
the cervical spine, to include arthritis, and peripheral 
neuropathy of the lower extremities in June 2000, on the 
basis that the Veteran's claims were not well grounded.  
Several months later-on November 9, 2000-the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)).  Among other things, the VCAA made provision 
for the readjudication of claims-such as the Veteran's-that 
were denied as not well grounded between July 14, 1999 and 
November 9, 2000; provided that a request for readjudication 
was filed by the Veteran, or a motion was made by the VA 
Secretary, on or before November 9, 2002.  Id. § 7(b).  If 
such a claim were readjudicated, the prior decision was 
treated as though it had never been made.  Id.

Here, the record shows that the Veteran filed a statement 
with the RO in November 2001, following the RO's June 2000 
denial of his claims.  He did not specifically request that 
his prior claims be readjudicated under the VCAA.  However, 
he did indicate that he wanted to appeal the last 
determination.  The RO acted on his submission, entering a 
new decision on the claims in June 2003.  This decision 
represented a formal readjudication under the VCAA of the 
claims denied in June 2000.  Accordingly, the RO's prior 
decision is to be treated as though it had never been made 
and, thus-lacking a prior final denial of his claims-there 
is no need for him to submit new and material evidence to 
"reopen" the claims.

The Board also notes that the Veteran was issued a statement 
of the case (SOC) in January 2007 addressing the issue of 
entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD).  As a VA Form 9 Appeal 
was not submitted with regard to this issue, this claim is 
not currently on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities and 
for the residuals of a fracture of the cervical spine.  After 
a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior 
to the adjudication of these claims.  

A review of the Veteran's service treatment records reveals 
that the Veteran was noted as having episodes of leg 
paralysis in June 1969.  On a July 1969 examination report, 
he was noted as having a crushed vertebrae at T12-L1 in April 
1968.  The Veteran was noted as having a fragment wound of 
the neck in February 1970.  

With regard to the Veteran's complaints of residuals of a 
fracture of the cervical spine, in a September 1999 private 
treatment record from Dr. S.M.S., M.D., it was noted that the 
Veteran had a  possible cracked cervical spine in July 1969 
for which he was treated conservatively.  More recently, the 
Veteran was diagnosed with a chronic cervical spine strain in 
a May 2007 VA examination report.  

Therefore, given that the Veteran now has a current diagnosis 
of a chronic cervical spine strain and his service treatment 
records reflect a history of a fragment wound to the neck, 
the Board finds that the necessity for a new VA examination 
is shown for the proper assessment of the Veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).  This issue must be remanded 
in order to schedule the Veteran for a VA examination to 
determine whether he currently has a cervical spine 
disability and, if so, whether this cervical spine disability 
was caused or aggravated by his active duty service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  In rendering this decision, 
the examiner should specifically address the Veteran's 
contention that he injured his cervical spine in July 1969 by 
falling on a riser during a jump as a paratrooper.  See 
hearing transcript, February 2009.  The examiner should also 
consider whether the Veteran had any pre-existing injuries or 
disabilities upon entrance into service and any post-service 
injuries.  The Board emphasizes that the issue on appeal is a 
claim for service connection for a cervical spine disability, 
and not a lumbar spine disability or a thoracic spine 
disability. 

With regard to the Veteran's claim for peripheral neuropathy, 
the Veteran has been diagnosed with neuropathy of the lower 
extremities.  See VA examination report, May 2007. 

The Board notes that the evidence of record reflects that the 
Veteran has a current diagnosis of peripheral neuropathy of 
the bilateral lower extremities, and his service treatment 
records document episodes of leg paralysis.  However, the 
claims folder contains varying opinions regarding the 
etiology of this peripheral neuropathy.  In a May 2003 VA 
examination report, it was determined that symptoms of pain 
and paresthesias are as likely as not related as a direct 
sequela to the Veteran's shrapnel injuries suffered in the 
war.  However, the examiner further noted that, with such a 
symmetric overall region of distribution of symptoms (i.e. 
below the knees to the ankles), notwithstanding the injuries, 
one must also consider the possibility of a metabolic 
disorder.  To that end, a vitamin B12 of 303 is considered 
low normal and, if representative of a total decreased B12 
body store, is as likely as not to represent a metabolic 
cause for his symptoms of paresthesias.  Additionally, the 
examiner noted that the Veteran drinks at least 4 ounces of 
liquor weekly and has done so for over 30 years, which is as 
likely as not to be a contributing factor to both the 
presence of as well as any worsening of paresthesias in the 
lower extremities.  

In a June 2003 statement, a VA physician indicated that he 
did not agree with the VA examiner totally with regard to the 
May 2003 opinion.  Specifically, it was noted that the so-
called stocking-glove distribution of this type of neuropathy 
is almost always due to metabolic causes.  He stated he 
agreed that there could be some numbness, secondary to scar 
tissue and shrapnel.  However, he went on to state that one 
would expect these symptoms to be in the arm also where he 
received the shrapnel injury, as well as the wound above the 
knee.  The physician concluded that the chances are 50/50 
that his neuropathy is metabolic and alcoholic.  In a May 
2005 VA addendum note, it was indicated that the Veteran had 
arthritic knee pain, with additional focal pain related to 
disruption of nerve branches around his old scar, and 
neuropathic pain related to his mild peripheral neuropathy 
(which might synergize with whatever nerve injury he has from 
the old shrapnel wounds).   In an October 2002 VA record, the 
Veteran was assessed as having neuropathy in the legs from a 
service-connected injury.   In an October 1999 VA treatment 
record, it was noted that the Veteran had a low back injury 
with peripheral neuropathy from workmen's compensation.  In a 
February 1999 treatment record from the Veteran's private 
physician, Dr. W.R.B., M.D., it was noted that the Veteran 
had a shrapnel injury and, therefore, a VA injury, which was 
not only to the skin, muscle, and bone but also to the 
peripheral nerve.  

As the medical evidence of record appears to be strongly 
divided regarding the possible relationship between the 
Veteran's peripheral neuropathy and his active duty, the 
Board finds that the necessity for a new VA examination is 
shown for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  This issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he currently has peripheral neuropathy of 
either lower extremity and, if so, whether this peripheral 
neuropathy of either lower extremity was caused or aggravated 
by his active duty service.  Colvin, supra.   The examiner 
should also consider whether this peripheral neuropathy of 
either lower extremity was caused or aggravated by his 
service-connected scar, shell fragment wound of the right 
thigh and buttocks with retained foreign body, his service-
connected disability of scar, shell fragment wound of the 
left thigh with retained foreign body, or any other service-
connected disability.

The Board also notes that the Veteran indicated at the 
February 2009 hearing that he may have sought treatment 
shortly after service at Firelands Medical, Sandusky, or 
Fisher Titus Memorial Hospital in Norwalk.  VA has an 
obligation under the VCAA to assist claimants in obtaining 
evidence, to include relevant records from medical care 
providers.  38 C.F.R. § 3.159 (2008).  As such, an attempt 
should be made to locate these records, provided that the 
Veteran supplies the necessary information. 

Finally, the Board notes that, in the June 2003 rating 
decision, the RO continued an evaluation of 10 percent for 
service-connected arthritis of the right knee under 
Diagnostic Code 5010.  In his October 2003 notice of 
disagreement (NOD), the Veteran indicated that he wished to 
appeal the determination with regard to his right knee.  In a 
May 2004 SOC, the RO addressed the issue of the evaluation 
assigned to his service-connected instability of the right 
knee with surgical and fragment wound scar.  However, no SOC 
was issued addressing the separate evaluation assigned to his 
service-connected arthritis of the right knee.  As the 
October 2003 NOD did not specify that the Veteran wished to 
address the evaluation assigned to his service-connected 
instability of the right knee with surgical and fragment 
wound scar only, the RO should provide the Veteran with an 
appropriate SOC with regard to his claim for an increased 
rating for his service-connected arthritis of the right knee.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  The issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

In this regard, the Board also notes that the claim for an 
increased evaluation for instability of the right knee with 
surgical and fragment wound scar is inextricably intertwined 
with the claim for an increased evaluation for arthritis of 
the knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, the Veteran must have the opportunity to 
perfect an appeal as to the claim of entitlement to an 
increased evaluation for arthritis of the right knee before 
the Board can render a final decision regarding his claim for 
an increased evaluation for instability of the right knee.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, particularly the full 
addresses and the dates of any treatment 
received with regard to the Veteran's 
peripheral neuropathy or claimed 
cervical spine disability, to include 
the treatment records from Firelands 
Medical, Sandusky, or Fisher Titus 
Memorial Hospital in Norwalk, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the Veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

2.	Provide the Veteran with appropriate VA 
examinations for his claims for service 
connection for peripheral neuropathy of 
the bilateral lower extremities and a 
cervical spine disability.  The claims 
folder must be made available to the 
examiner(s) and pertinent documents 
therein should be reviewed by the 
examiner(s).  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner(s) should 
evaluate the Veteran to determine if he 
currently has peripheral neuropathy of 
the bilateral lower extremities or a 
cervical spine disability.  If the 
examiner(s) finds that the Veteran 
currently has peripheral neuropathy of 
either lower extremity or a cervical 
spine disability, he/she should 
indicate whether it is at least as 
likely as not that peripheral 
neuropathy of either lower extremity or 
the cervical spine disability was 
incurred in or aggravated by his active 
duty service.  The examiner(s) should 
also discuss the relationship, if any, 
between the peripheral neuropathy of 
either lower extremity and the 
Veteran's service-connected scar, shell 
fragment wound of the right thigh and 
buttocks with retained foreign body; 
his service-connected disability of 
scar, shell fragment wound of the left 
thigh with retained foreign body; or 
any other service-connected disability.  
Any and all opinions must be 
accompanied by a complete rationale.

The examiner(s) is also advised that the 
term "at least as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

3.	Provide the Veteran with a SOC as 
to the issue of entitlement to an 
increased rating for service-
connected arthritis of the right 
knee.  The Veteran should be 
informed that he must file a 
timely and adequate substantive 
appeal in order to perfect an 
appeal of this issue to the Board.  
If a timely substantive appeal is 
not filed, the claim should not be 
certified to the Board.

4.	Then, readjudicate the claims.  In 
particular, review all the 
evidence that was submitted since 
the December 2008 SSOC.  If the 
benefits sought on appeal remain 
denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for 
the decision.  After the Veteran 
has been given the applicable time 
to submit additional argument, the 
claims should be returned to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




